                Case 2:19-cr-00198-JLR Document 34 Filed 09/03/20 Page 1 of 3




 1                                                       HONORABLE JAMES L. ROBART
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   )   No. CR19-198 JLR
 8                                               )
                      Plaintiff,                 )
 9                                               )   ORDER GRANTING UNOPPOSED
                 v.                              )   MOTION TO SCHEDULE GUILTY
10                                               )   PLEA HEARING VIA
     WILLIAM LEROY LENZ,                         )   VIDEOCONFERENCE
11                                               )
                      Defendant.                 )
12                                               )
13          This matter comes before the Court on Defendant William Leroy Lenz’s motion

14   to proceed with entry of a guilty plea by video conference. The Court has considered

15   the motion and the files and pleadings herein, and for the reasons set forth below hereby

16   GRANTS the motion.

17                                     I. PROCEDURAL HISTORY
18
            Defendant is charged by Indictment in this matter with one count of Attempted
19
     Transportation of Child Pornography and one count of Possession of Child
20
21   Pornography. At his detention hearing on September 26, 2019, the Court denied the

22   government’s motion for detention and entered an appearance bond placing Defendant
23   on home detention with location monitoring. He remains on bond. This mater is
24
     currently scheduled for trial on October 5, 2020.
25
26

                                                                 THE MERYHEW LAW GROUP
       Order to Schedule Guilty Plea                              200 BROADWAY, SUITE 301
       By Videoconference - 1                                            SEATTLE, WA 98122
       USA v. Lenz, CR19-238RAJ                                        PHONE: (206) 264-1590
                Case 2:19-cr-00198-JLR Document 34 Filed 09/03/20 Page 2 of 3



            The parties have reported they have reached a plea agreement. In-person plea
 1
 2   hearings are not currently possible per the General Orders entered by Chief Judge

 3   Ricardo S. Martinez relating to closure of the courthouse. Pursuant to General Order
 4
     11-20, the courthouses in the Western District of Washington will not be open for such
 5
     proceedings until at least September 8, 2020. In light of this continued delay, Defendant has
 6
     brought a renewed motion seeking to conduct his plea hearing by videoconference. The motion
 7
 8   is an unopposed motion.

 9                                           II. DISCUSSION

10          Ordinarily, a defendant “must be present” for a change of plea hearing. Fed. R. Civ. P.
11   43(a). Rule 43 provides for limited exceptions, including for some sentencing proceedings, but
12
     none of the exceptions applies to a plea. Fed. R. Civ. P. 43(c). Consequently, under ordinary
13
     circumstances, “the district court has no discretion to conduct a guilty plea hearing by
14
     videoconference, even with the defendant’s permission.” United States v. Bethea, 888 F.3d
15
     864, 867 (7th Cir. 2018). But these are not ordinary circumstances. Section 15002 of the
16
17   Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”) empowers Chief District

18   Judges to authorize hearings by video or telephonic conference when: (1) such hearings

19   “cannot be conducted in person without seriously jeopardizing public health and safety;” (2)
20   “the district judge in a particular case finds for specific reasons that the plea or sentencing in
21
     that case cannot be further delayed without serious harm to the interests of justice;” and (3)
22
     upon “consent of the defendant . . . after consultation with counsel.” CARES Act, Pub. L. 116-
23
     136 §§ 15002(b)(2), (4). The Chief Judge of this Court has made such an authorization.
24
     General Order 04-20 (W.D. Wash. March 30, 2020), General Order 09-20 (W.D. Wash. June
25
26   25, 2020). Thus, a plea hearing may be held by videoconference, but only upon a finding “for


                                                                         THE MERYHEW LAW GROUP
       Order to Schedule Guilty Plea                                      200 BROADWAY, SUITE 301
       By Videoconference - 2                                                    SEATTLE, WA 98122
       USA v. Lenz, CR19-238RAJ                                                PHONE: (206) 264-1590
                Case 2:19-cr-00198-JLR Document 34 Filed 09/03/20 Page 3 of 3



     specific reasons that the plea . . . cannot be further delayed without serious harm to the interests
 1
 2   of justice.” CARES Act §15002(b)(2)(a); General Order 04-20 at 3, General Order 09-20. The

 3   defendant indicates he would like to take responsibility in this matter and resolve it in a timely

 4   fashion. He argues this hearing cannot be delayed without serious harm to the interests of
 5   justice in that further delay in scheduling sentencing, which given the extended closure of the
 6
     courthouse will take longer than usual due to the backlog of cases on the Court’s docket, will
 7
     result in defendant’s possible loss of programming opportunities while in custody. Given the
 8
     extended delay in reopening the courthouse, the Court finds that delay of the plea hearing to a
 9
     time when it can be conducted in person presents a serious harm to the interests of justice.
10
11                                              III. ORDER

12          For the reasons set forth above, Defendant’s motion does identify circumstances that

13   can support a finding of “serious harm to the interests of justice” as required by the CARES
14   Act and General Orders 04-20 and 09-20. Therefore, it is hereby ORDERED that Defendant
15
     Lenz’s motion to appear by videoconference for entry of a guilty plea, is GRANTED. The
16
     parties are directed to schedule a plea hearing to be held via videoconference before the
17
     criminal-duty magistrate judge.
18
19                   Dated this 3rd day of September, 2020.



                                                           A
20
21
22                                                         The Honorable James L. Robart
                                                           U.S District Court Judge
23
     Presented by:
24
25   /s/Brad A. Meryhew
     Brad A. Meryhew, #WSBA#26797
26   Attorney for Michael Lenz

                                                                         THE MERYHEW LAW GROUP
       Order to Schedule Guilty Plea                                      200 BROADWAY, SUITE 301
       By Videoconference - 3                                                    SEATTLE, WA 98122
       USA v. Lenz, CR19-238RAJ                                                PHONE: (206) 264-1590
